DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the “bottom side having a plug portion, a pull, and a central portion connected between the body portion and the pull”, however they are all portions of the bottom side of the body portion and it is therefore unclear how there can be additional portions between itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 2017/0273767).
Thomas shows a disposable dental valve device comprising a valve body (Fig. 2) having a tip receiving end (14), a hose receiving end (16), a lumen formed between the tip receiving end and the hose receiving end (to allow suction therethrough, see 36 and 26 for instance), a first partial opening formed in the valve body and a second partial opening formed in the valve body (at 30 and 34 in Fig. 2); and a movable valve sealing device adapted to being inserted into one of the partial openings (shown at 18 in Fig. 1), the movable valve sealing device having an opening for alignment with the lumen formed between the tip receiving end and the hose receiving end (shown going through Fig. 4), the movable valve sealing device having a check valve positioned in the opening (at 66 in Fig. 4), and the movable valve sealing device having a top (at 42 in Fig. 3) for positioning the movable valve sealing device between a closed position and an opened position (rotates between open and closed).  With respect to claim 2, wherein the check valve comprises a flap portion (66).  With respect to claim 3, wherein the flap is movable between an opened position and a closed position (Fig. 3 and 4).  With respect to claim 4, wherein the movable valve sealing device and the valve body are each constructed of plastic ([0052]).  With respect to claim 5, wherein an antimicrobial agent is incorporated into the disposable dental valve device ([0052]).  With respect to claim 6, wherein the movable valve sealing device comprises a rectangular panel (at 22 in Fig. 1 for instance).  With respect to claim 7, wherein the check valve is recessed into the movable valve sealing device (Fig. 3 and 4).  
Apparatus claims 8-14 are rejected similarly to the above where the openings are within upper and lower extension portions (at 38 and 34 in Fig. 2).  
Kit claims 15-20 are rejected similarly to the above and a cap device for insertion into a hose connected to a source of vacuum (Fig. 9).  With respect to claim 16, wherein the cap device comprises a body portion (200) having a top side (top side of Fig. 9) and a bottom side (bottom side of Fig. 9) with the bottom side having a plug portion (208), a pull (above 208), and a central portion connected between the body portion and the pull (between, see 112 above, however Fig. 9 appears to show all the structure).  With respect to claims 17-18, wherein the cap device is constructed of rubber or plastic ([0044]).  With respect to claim 19, wherein an antimicrobial agent is incorporated into the cap device ([0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772